Order entered March 13, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-01120-CV

                                ERIN THORNTON, Appellant

                                                V.

                             CITY OF PLANO, TEXAS, Appellee

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-00832-2014

                                            ORDER
       We GRANT appellant’s March 12, 2015 unopposed motion for an extension of time to

file a reply brief. Appellant shall file a reply brief by APRIL 1, 2015.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE